internal_revenue_service number release date index no date cc ebeo br plr-118661-99 plan dear this is in reply to your letter dated date and subsequent correspondence requesting rulings on behalf of the plan concerning the federal_income_tax treatment of home health care benefits paid under the plan plan is a self-funded multiemployer welfare plan that provides to employees life_insurance accidental death and dismemberment short-term disability_income coverage hospital surgical medical dental and vision benefits you represent that the plan is a tax exempt_organization under sec_501 of the internal_revenue_code code the trustees recently amended the plan to include benefits for the medical component of home health care subject_to numerous conditions and limitations for active employees and their eligible dependents you request rulings that the home health care benefits provided under the plan as amended are permitted benefits under sec_501 of the code and excludable from plan participants’ gross_income under sec_105 of the code on date a ruling was issued that the home health care benefits provided for in the amendment were permitted benefits under sec_501 on date you submitted a revised amendment to the plan concerning home health care services sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived including fringe_benefits sec_1_105-5 of the income_tax regulations provides that an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_and_health_plan sec_105 of the code provides that amounts received under an accident_or_health_plan for employees shall be treated as amounts received through accident_or_health_insurance sec_105 of the code provides that except as provided in sec_105 or c gross_income includes amounts received by an employee through accident_or_health_insurance for personal injuries or sickness to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee sec_105 of the code provides that gross_income does not include amounts paid to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents sec_105 of the code provides that sec_105 will not apply to excess_reimbursements paid to highly compensated individuals under a discriminatory self- insured medical expense reimbursement plan the revised amendment to the plan has two parts in the first part the new language includes as home health care coverage only the medical components of home health care benefits either as part of hospice or as approved in lieu of hospitalization that are provided due to personal_injury_or_sickness as amended the first part of the plan is therefore limited to benefits that qualify as medical_care under sec_213 of the code in the second part the new language meets the requirements of sec_7702b of the code and the benefits therefore qualify as medical_care under sec_213 of the code based on the representations made and authorities cited above we conclude as follows the revised amendment set forth in your date submission does not effect the date ruling that the home health care benefits provided under the plan are permitted benefits under sec_501 of the code provided the plan is not a discriminatory plan under sec_105 the home health care benefits provided pursuant to the revised amendment to the plan will be excludable from participants’ gross_income under sec_105 of the code except as specifically stated above no opinion is expressed or implied with respect to the application of any other provision of the code or regulations to the plan this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent sincerely yours harry beker chief branch no office of the associate chief_counsel employee_benefits and exempt_organizations copy of this letter copy for sec_6110 purposes
